DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In an after final amendment under AFCP 2.0 (which is hereby entered) Claims 1, 2, 5-9, 12-16 are pending. Claims 3, 4 and 10, 11 are canceled. It appears that no new matter has been entered.  The correction to the written description has overcome the drawing objections and accordingly those objections are withdrawn and the drawings submitted on 06/29/2019 are accepted.  The substitute paragraph for the specification provided on 7/7/2021 is hereby entered. 
The amendments along with the remarks are considered persuasive and accordingly the rejections to Claim(s) 1, 2, 4, 8, 9, 11 and 15-16 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated [and/or under corrected statutory basis as previously applied rationale indicated, under 35 USC 103 as being un-patentable] by [and/or over] Scaramucci (US 9964226) in view of Shafer (US 2890017); Claims 5-7 and 12-14 under 35 U.S.C. 103 as being unpatentable over Scaramucci in view of Shafer and further in view of Hewson (US 4193420); are accordingly withdrawn. 
Allowable Subject Matter
	Claims 1, 2, 5-9, 12-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in Claims 1 and 8  “wherein the mounting bracket is captured between the pair of rails of the actuator bracket receiver and wherein the mounting bracket is removably secured to the valve body with a plurality of valve body bolts that extend through the actuator bracket receiver and mounting bracket into the valve body; and wherein the mounting bracket is secured to the actuator with a plurality of actuator bolts that extend through the mounting bracket into the actuator” in combination with the other limitations set forth in the independent claims; where applicants remarks in the response filed on 07/07/2021, page 7-9 are found persuasive; 
	the prior art fails to disclose or render obvious in claim 15 “means for preventing movement of the mounting bracket relative to the valve body” in combination with the other limitations set forth in the independent claim; the “means for preventing” considered the embodiments as discussed in paragraphs [0018] through [0021] of the original PG Pub and are considered congruent with the above limitations, where applicants remarks in the response filed on 07/07/2021, page 7-9 are found persuasive. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753